Title: To George Washington from William Thornton, 12 February 1799
From: Thornton, William
To: Washington, George



Dear Sir
City of Washington 12th Feby 1799

This morning I received the Statement of the Glass requisite for your Buildings, which I take the earliest opportunity of transmitting. Mr Blagdin has not yet called for any part of the thousand Dollars you deposited in the Bank of Alexandria. If your forbearance to others should render any Application for Discounts at Bank necessary, I would advise that you do not take up any until it is immediately wanted, of which I shall never fail to give you due notice, and by this mode you would save the Interest, which being compound, by every two month’s renewal of the note, amounts to about 7½ ⅌ Centum pr Annum, even without the loss of any Days by Dates &c., which only those accustomed to Bank Transactions find easy: however, the rule is, to date so as to let the sixty Days expire the Day before the renewal at Bank is required, that the Directors may have it before them on the Discount Day; for if it fall the Day after, the note will require to be paid, & be renewed the following week; on which Account it is necessary to antedate the notes, one, two or three Days. Excuse me for mentioning these things.
Accept my best wishes for many returns of yesterday’s Anniversary. Yours most affectionately & with the highest respect

William Thornton

